 298300 NLRB No. 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1296 NLRB 113. The unit found appropriate consists of:All full-time and regular part-time fire protection employees employed by
the Employer at the Burns Harbor facility of Bethlehem Steel Corpora-
tion, including all firefighters, all drivers, all paramedics, and all mechan-
ics; but excluding all office clerical employees, all professional employ-
ees, and all guards and supervisors as defined in the Act.2Burns Security Services v. NLRB, No. 89±2373.3Case 25±RC±8557.4The Respondent does not contend that the paramedics and the mechanicare guards.5The captain and the lieutenants are statutory supervisors.6Just what Beach meant by the ambiguous quoted phrase is unclear. It can-not be interpreted with confidence, however, to refer to rules and regulations
concerning matters other than fire and safety.7The Respondent's ``Handbook for Security Officers'' contains provisionsof general applicability concerning security matters, e.g., to report all security
violations, safety violations and fire hazards, and to give the alarm and notify
authorities in case of fire, intrusion, or disorder. The handbook is distributed
to all the Respondent's employees, including the firefighters and security
guards as well as the paramedics and the mechanic.8The record contains numerous reports of fire and safety hazards filed bythe Respondent's firefighting personnel. One such report concerned an indi-
vidual who was found smoking in a no-smoking area. Another concerned
Bethlehem employees who had parked too close to a fire hydrant. However,although such a report could affect the employees' parking privileges, this re-
port was filed by one of the lieutenants, who are supervisors.9Paul Riley, the Respondent's fire department captain, indicated at onepoint in his testimony that a firefighter could shut a job down on his own au-
thority. That statement, however, was elicited by a leading question by the Re-
spondent's counsel. Riley later testified, this time in his own words, that if
the ``fire watch'' is not satisfied that a job is safe, he is supposed to notify
his lieutenant; if the lieutenant, after viewing the jobsite, agrees that the job
is unsafe, he will shut the job down until changes are made. In fact, Riley
recounted one incident in which a firefighter reported an unsafe condition to
him, and he (Riley) told the Bethlehem foreman that the job had to be shut
down. On the basis of all the testimony, we find that the firefighters do not
have the authority to shut a job down on their own, and that that authority
reposes in the Respondent's supervisors.BPS Guard Services, Inc., d/b/a Burns InternationalSecurity Services and United Steelworkers ofAmerica, AFL±CIO. Case 25±CA±19472September 28, 1990SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn August 15, 1989, the Board issued its Decisionand Order in this proceeding, in which it found that
the Respondent had violated Section 8(a)(5) and (1) of
the Act by refusing to bargain with the Union as the
certified representative of the employees in the unit.1On August 21, 1989, the Respondent filed a petition
for review of the Board's Decision and Order in the
Eighth Circuit Court of Appeals.2The Respondentcontended, as it had before the Board, that the fire-
fighters are guards who, pursuant to Section 9(b)(3) of
the Act, cannot be included in a unit of other employ-
ees. On September 29, 1989, the Board moved that the
case be remanded for reconsideration. On October 31,
1989, the court granted the Board's motion.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.By letter dated February 27, 1990, the Board in-formed the parties that it was reconsidering its earlier
decision and invited them to file statements of position
on the issues raised by the reconsideration. The Gen-
eral Counsel filed a statement of position.The Board has carefully reviewed its previous Deci-sion and Order in light of the entire record, the briefs
in the underlying representation case,3and the state-ment of position, and has decided, for the reasons set
forth below, to reaffirm that Decision and Order.A. Statement of FactsThe Respondent provides security and fire protectionservices to the Burns Harbor, Indiana plant of Beth-
lehem Steel. It employs 42 plant security personnel, 27
full-time and 5 regularly scheduled part-time fire secu-
rity personnel (firefighters), 12 regularly scheduled
part-time paramedics, and a mechanic.4All of thoseemployees, except for the plant security personnel, are
employed in the Respondent's fire department underthe supervision of a fire department captain and sixlieutenants, who report to the captain.5The objective of the firefighters, according to thetestimony of Harry Beach, the Respondent's area su-
pervisor, is to protect Bethlehem's property and per-
sonnel through the enforcement of the client's rules
and regulations ``concerning their part of the serv-
ice.''6In this regard, a firefighter is expected, in theevent that the actions, conduct, or language of any per-
son contacted is or are ``beyond reason,'' to make a
written report to any of the Respondent's supervisors
(i.e., not to supervisors of Bethlehem). Firefighters are
to warn and report violators of no-smoking regulations.
They also are to observe and report to their supervisors
``slipping, tripping or falling hazards, blocked emer-
gency exits, obstructed aisles, obstructed shut-off
valves and switches, improper lighting, horseplay, run-
ning and any other conditions or matters that might
cause personal injuries or damages to client prop-
erty.''7In the performance of those duties, the firefightersinvestigate for fire safety violations and fire hazards.8They stand more than 2500 ``fire watches'' each year,
during which they observe the actions of Bethlehem's
employees and those of other contractors to detect fire
and safety violations, in order to prevent personal in-
jury and property damage. The firefighters report all
violations to Bethlehem and to the Respondent's lieu-
tenants, who have the authority to shut down an oper-
ation until the hazard is removed.9Firefighters arenever assigned to guard the plant gates or to inves-
tigate incidents of theft or vandalism by Bethlehem
employees.The firefighters receive the same orientation as theplant security personnel, and receive training in secu- 299BURNS SECURITY SERVICES10The court denied enforcement of the Board's decision in McDonnell Air-craft, 279 NLRB 357 (1986) (McDonnell II).11See also Nash Kelvinator Corp., 107 NLRB 644, 645 (1953), in whichsafety department employees who checked for fire hazards and also checked
other employees to see whether they were wearing safety equipment were
found not to be guards.12See 2 Leg. Hist. 1541 (LMRA 1947) (extended remarks of Sen. Taft).rity matters as well. The firefighters wear uniformsthat are different from those worn by plant security
personnel. Whereas some of the plant security per-
sonnel are armed, none of the firefighters carry weap-
ons. The firefighters are registered as private detectives
by the State of Indiana. One of the firefighters cur-
rently works as a security guard at other locations of
the Respondent; several others have done so in times
past.Beach testified that he had been informed by Beth-lehem's labor relations superintendent that it was Beth-
lehem's intention, in the event of a strike, to use the
Respondent's firefighters to augment patrols within the
plant. Fire Captain Riley, however, testified that in the
3 years he had been with the Respondent, there had
never been a strike at Bethlehem that he could remem-
ber, and that he could not recall ever having been told
that the firefighters might be used as guards in the
event of a strike.B. DiscussionSection 9(b)(3) of the Act provides that the Boardshall notdecide that any unit is appropriate ... if it in-
cludes, together with other employees, any indi-
vidual employed as a guard to enforce against em-
ployees and other persons rules to protect prop-
erty of the employer or to protect the safety of
persons on the employer's premises; but no labor
organization shall be certified as the representa-
tive of employees in a bargaining unit of guards
if such organization admits to membership, or is
affiliated directly or indirectly with an organiza-
tion which admits to membership, employees
other than guards.The Respondent, relying heavily on the Eighth Cir-cuit's decision in McDonnell Aircraft Co. v. NLRB,827 F.2d 324 (8th Cir. 1987) (McDonnell III),10con-tends that the firefighters are guards within the mean-
ing of Section 9(b)(3) because they enforce rules to
protect Bethlehem's property and the safety of persons
on its premises, and because Bethlehem plans to use
them to augment its in-plant patrols in the event of
strikes. We disagree on both counts.Addressing the Respondent's second argument first,we find that there is no probative evidence that Beth-
lehem actually has a plan to use the firefighters to aug-
ment patrols in the event of a strike. No written plan
was offered in evidence, and Beach's testimony, being
only a recitation of what he assertedly was told by a
Bethlehem official, is clearly hearsay. Moreover, Riley,
the Respondent's captain of firefighters, had heard of
no such plan even though he had been with the Re-
spondent for some 3 years.The duties of the Respondent's firefighters do in-clude, however, the enforcement of its fire and safety
rules. As indicated above, in addition to reporting nu-
merous kinds of unsafe conditions, the firefighters are
instructed to report violations of no-smoking rules,
running, and horseplay, and may, by reporting unsafe
working conditions to their lieutenants, even cause jobs
to be shut down until the unsafe condition is elimi-
nated. We find, however, that the firefighters' enforce-
ment of such rules does not warrant a finding that they
are statutory guards.In McDonnell Aircraft Corp., 109 NLRB 967 (1954)(McDonnell I), the employer's firefighters enforced itsfire prevention rules by watching for violations and or-
dering offending employees to desist. The Board found
that the rules enforced by the firefighters encompassed
only a limited segment of the employer's plant protec-
tion rules, and that their enforcement was only inci-
dental to the employees' firefighting duties. Accord-
ingly, the Board found that the firefighters' enforce-
ment of fire prevention rules was not sufficient to
bring them within the statutory definition of guards. Id.
at 969. Likewise, in Petroleum Chemicals, 121 NLRB630, 632±633 (1958), and Cities Service Oil Co., 145NLRB 467, 472 (1963), the Board held that safety in-
spectors who enforced safety regulations were notguards.11Thus, existing Board precedent holds thatwhere employees enforce only the employer's fire and
safety rules, even against fellow employees, and do so
only incidentally to their other duties, those employees
will not be found to be guards within the meaning of
Section 9(b)(3).Those earlier Board decisions find support in thelegislative history of Section 9(b)(3), which indicates
that Congress enacted Section 9(b)(3) out of concern
over the possibility that plant guards could be rep-
resented by unions that also represented production
employees.12Congress expressed its approval of theSixth Circuit's 1946 decision in NLRB v. Jones &Laughlin Steel Corp., 154 F.2d 932 (6th Cir. 1946),revd. 331 U.S. 416 (1947), in which the court declined
to enforce a Board decision finding appropriate a unit
of guards and nonguard employees. The court found
that, in cases of industrial unrest and strikes by pro-
duction workers, the guards (who were members of the
municipal police force, had investigated thefts and ac-
cidents on the employer's premises, and had made ar-
rests for major felonies) would have obligations to the
public that would be incompatible with their obliga-
tions to the union that authorized and directed the
strike. 154 F.2d at 933±935. 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13In other decisions, however, the Board has discussed the divided-loyaltyissue without limiting it to situations involving strikes or other kinds of indus-
trial unrest. See, e.g., Walterboro Mfg. Corp., 106 NLRB 1383, 1384 (1953);United States Gypsum Co., 152 NLRB 624, 627 (1965).14The employees in question in Lion Country Safari did not enforce rulesagainst other employees. 225 NLRB at 969.15See also Chance Vought Aircraft, 110 NLRB 1342, 1344 (1954) (fire-fighters who enforced all company rules, safeguarded property against sabo-tage, espionage, and depredation, aided in quelling disturbances, and had been
assigned to guard posts, held to be guards); Republic Aviation Corp., 106NLRB 91, 94 (1953) (fire patrolmen found to be guards where they reported
incidents of sabotage and thievery); A.F. Publicover & Co., 134 NLRB 573,574 (1961) (fire inspectors who substituted for and assisted guards in the per-
formance of guard duties, and were special municipal police officers, held to
be guards).16As a matter of fact, the Board itself has, on occasion, slipped into justthat usage. See, e.g., Lion Country Safari, 225 NLRB 969 fn. 2; McDonnellI, 109 NLRB at 969. We think that usage by the Board was inadvertent, andwe disavow it.17A cardinal principle of statutory construction is that effect must be given,if possible, to every word and phrase in a statute. 2A Sutherland, StatutoryConstruction § 46.06 (4th ed.).18The legislative history states that Sec. 9(b) of the conference report con-tains a description of the individuals who are considered to be guards. 2 Leg.The Board has interpreted the legislative history ofSection 9(b)(3) as indicating the intention of Congress
to avoid conflicting loyalties on the part of plant pro-
tection employees, and to ensure an employer that he
would have a core of such employees to enforce plant
rules during a period of unrest and strikes by other em-
ployees. McDonnell I, 109 NLRB at 969; Lion Coun-try Safari, 225 NLRB 969, 970 (1976); Blue Grass In-dustries, 287 NLRB 274, 300 (1987).13Hence, whenemployees enforced employers' safety rules during
normal operations, and not during strikes and other in-
cidents of industrial unrest, the Board has found that
such rule enforcement duties were not related to cir-
cumstances in which Congress felt conflicting loyalties
might exist, and that the employees in question there-
fore were not guards. McDonnell I, 109 NLRB at 969;Lion Country Safari, 225 NLRB at 970.14To be sure, the Board in a number of cases hasfound firefighters to be statutory guards. In those
cases, however, the firefighters' duties encompassed
traditional police and plant security functions as well
as enforcement of fire and safety regulations. Thus, in
Reynolds Metals Co., 198 NLRB 120 (1972), firemenwere required to stand gate duty to prevent the re-
moval of company property and to check parcels being
carried into and out of the plant, and were authorized
to physically remove violators of company rules; some
had been issued firearms. Similar duties were required
of the firefighters in North American Aviation, 161NLRB 297 (1966), who were also expected to patrol
buildings in the event of a strike. Likewise, firefighters
in Boeing Airplane Co., 116 NLRB 1265 (1956), sub-stituted for guards in emergency situations, were
charged with stopping thefts and preventing tres-
passing, and were deputized as deputy sheriffs. Fire-
fighters in United Technologies Corp., 245 NLRB 932(1979), assisted guards in controlling traffic and were
authorized to issue speeding tickets; two were deputy
sheriffs who were empowered to carry firearms and to
make arrests.15Similarly, in MGM Grand Hotel, 274NLRB 139 (1985), operators who monitored an elec-
tronic fire-prevention system, and were found to be
guards, also monitored door exit alarms, stairwell mo-
tion detectors, and other security systems. These deci-sions, involving firefighters and other employees whoperformed traditional guard functions in addition to
their duties to enforce fire and safety regulations, thus
are distinguishable from but not inconsistent with
McDonnell I, Petroleum Chemicals, and Cities Service,in which the employees in question did not perform
such security functions, or did so only sporadically.We are, of course, aware that the Eighth Circuittakes a different view. The court in McDonnell IIIfound that[T]he Board's restriction of section 9(b)(3) appli-cation to the enforcement of security rules only
cannot be reconciled with the plain language of
the statute. More importantly, such a restriction is
inconsistent with the recognized function of sec-
tion 9(b)(3) which is to provide the employer with
a core of plant protection employees, particularly
during a time of labor unrest. The congressional
intent was to avoid the potential for split alle-
giance which would serve to jeopardize that plant
protection. The potential for divided loyalty is not
limited to ``security'' or ``police-type'' rule en-
forcers but instead exists whenever any employee
is vested with rule enforcement obligations in re-
lation to his co-workers. [827 F.2d at 329.]For several reasons, however, we respectfully disagreewith this interpretation of the statute.We question the court's assertion that the ``plainlanguage'' of Section 9(b)(3) means that its application
is not limited only to employees who enforce security
rules. Section 9(b)(3) states that an appropriate unit
may not include, together with other employees, ``any
individual employed as a guard to enforce against em-ployees and other persons rules to protect property of
the employer or to protect the safety of persons on the
employer's premises [emphasis added].'' Were it not
for the words ``as a guard,'' we think the court would
be correct in interpreting Section 9(b)(3) as applying to
any person employed to enforce any of the employer's
rules against employees and others.16But that phrasedoes appear in the statute, and we shall not presume
that Congress intended it to be without effect.17On thecontrary, we think that Congress meant ``as a guard''
as words of limitation, and that the logical inference
is that Congress, by including that phrase, intended to
limit the reach of Section 9(b)(3) to those employees
whose duties encompass the security-type functions
generally associated with guards.18 301BURNS SECURITY SERVICESHist. 1537 (remarks of Sen. Taft); 1 Leg. Hist. 540 (House Conference Report,statement of House managers). The conference report, however, contains only
the language that eventually was enacted as Sec. 9(b)(3): ``any individual em-
ployed as a guard to enforce against employees and other persons rules to pro-
tect property of the employer or to protect the safety of persons on the em-
ployer's premises[.]'' We interpret the legislative history not as indicating that
Congress considered all individuals who possess the powers enumerated in
Sec. 9(b)(3) to be guards, but only that possession of those powers is a nec-
essary, but not sufficient, prerequisite to a finding of guard status.19The Respondent argues that the firefighters' rule-enforcement duties can-not be found to be ``incidental'' to their other duties, because rule enforcement
cannot be said to fall with the dictionary definition ``occurring merely by
chance or without intention or calculation.'' The same dictionary (Webster's
New Collegiate), however, contains a second definition of ``incidental,'' that
is, ``being likely to ensue as a chance or minor consequence.'' It is in this
second sense, i.e., that the firefighters' rule enforcement duties are a relatively
minor consequence of their firefighting and fire prevention responsibilities,
that we employ the term ``incidental.''20Cf. Chance Vought Aircraft, supra, 110 NLRB at 1345 (written instruc-tions and directions concerning rule enforcement responsibilities, without
more, not sufficient to confer guard status).The firefighters are authorized to issue traffic tickets only for blocking firehydrants and then only with the assistance of plant patrol personnel. That au-
thority, such as it is, thus is clearly incidental to the firefighters' reponsibility
to enforce fire safety rules. And, as we have noted, the only such ticket of
which the record contains evidence was issued by a lieutenant, not by a unit
member.21In this regard, this case differs from McDonnell III, in which the courtfound that the firefighters were specifically charged with enforcing rules re-
garding, inter alia, the unauthorized removal of classified material and other
property and, in the event of a strike, with performing security-related duties
such as traffic and crowd control and patrolling for striker misconduct. 827
F.2d at 329.22As noted in fn. 7 above, the Respondent's handbook, which is distributedto the firefighters, contains general admonitions to report security violations.
Those provisions, however, do not require a finding that the firefighters have
responsibility for plant security at Bethlehem's Burns Harbor facility. First,
there is no record evidence that the firefighters there have ever exercised such
authority. The only testimony regarding traditional guard functions concerned
gate assignments and the investigation of theft or vandalism, and established
that the firefighters never perform those duties. In addition, as we have ob-
served, the handbook also is distributed to the paramedics and to the me-
chanic, none of whom is alleged by the Respondent to be a guard. Employees
with no greater responsibilities for plant security than those possessed by rank-
and-file employees have been held not to be guards. Cities Service RefiningCorp., 121 NLRB 1091, 1092±1093 (1958). Finally, the Respondent has not,in any of its submissions to the Board, cited those provisions of the handbook
as evidence of the firefighters' asserted guard status. (By contrast, the Re-
spondent has repeatedly cited the provision of the handbook that calls for fire-
fighters to ``maintain a professional distance'' between themselves and Beth-
lehem employees.)Bethlehem's ``Plant Conduct Notice'' lists numerous infractions for whichdiscipline may be imposed, some of which (e.g., theft, unauthorized presence)involve security matters. However, the record establishes only that firefighters
are responsible for reporting horseplay and safety violations: there was no tes-
timony that they enforce any of the other rules.That one of the firefighters may work as a guard at another of the Respond-ent's facilities does not affect our decision. Beach testified only in general and
summary fashion about this matter, indicating only that one of the firefighters
worked as a security guard at another location; he did not testify about any
duties performed by that employee. Moreover, Riley's testimony indicates that
that employee is a part-time firefighter, but not whether he is regularly em-
ployed by the Respondent; thus, the record does not establish whether that in-
dividual would be included in the unit sought (see fn. 1, supra). And even
if we were to find that individual to be a guard, that finding would mean only
that he should be excluded from the unit (assuming he otherwise would be
included), not that the entire unit was inappropriate.Second, although we agree with the court that Con-gress' concern in enacting Section 9(b)(3) was to avoid
the possibility of divided loyalty on the part of plant
protection employees during times of labor unrest, we
respectfully disagree with the court's finding that the
potential for divided loyalty exists whenever any em-ployee is endowed with the authority to enforce anyrule whatsoever that the employer has promulgated.
The scope of this finding is too broad, in our esti-
mation, to be squared with Congress' purpose in enact-
ing Section 9(b)(3). Clearly, Congress was concerned
about the problem of divided loyalties on the part of
plant guards in times of industrial unrest. Under the
court's interpretation, however, a secretary whose du-
ties during normal times included reporting to her su-
pervisor violations of the employer's no-smoking rules
would be considered a guard within the meaning of
Section 9(b)(3). Such a scenario, which we doubt the
court envisaged, is a far cry from the situation in Jones& Laughlin, in which the court of appeals was con-cerned with employees who were municipal police of-
ficers and who investigated thefts on the employer's
premises and made arrests for major felonies. Although
the statutory concept of guards obviously is not limited
to individuals who function as police officers, we think
that, at least during normal times (i.e., not involving
strikes or other kinds of ``industrial unrest''), it cannot
be stretched so far as to include employees who carry
out no security functions at all.Applying our analysis to the facts of this case, wereaffirm our previous finding that the Respondent's
firefighters are not statutory guards. The client's only
regulations that the firefighters enforce pertain exclu-
sively to fire and safety. Moreover, although the fire-
fighters apparently spend much of their time checking
for fire and safety violations, the specific rules that
they enforce against other employees are limited. Thefirefighters' enforcement of fire regulations againstother employees, including standing fire watches andenforcing Bethlehem's no-smoking rules, appears to be
only incidental19to their duties to fight fires and en-sure fire safety. See McDonnell I, 109 NLRB at 968±969. The only other safety rules they are specificallycharged with enforcing against other employees arethose concerning running and horseplay (and there is
no evidence that those rules have ever actually been
enforced).20The firefighters are never assigned toguard the gates or to investigate theft or vandalism,
and there is no probative evidence that Bethlehem in-
tends to use them to augment its patrols in the event
of a strike.21In short, there is no evidence that thefirefighters actually perform any security functions
typically performed by guards.22On the basis of allthe foregoing, we find that the enforcement of rules
and regulations against other employees is not an es-
sential part of the firefighters' duties, and that they are
not guards within the meaning of Section 9(b)(3). Ac-
cordingly, they were properly included in a unit of
nonguard employees, and the Respondent violated Sec- 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23In finding that the firefighters are not guards, we do not rely on the factthat they apparently do not enforce Bethlehem's rules and regulations person-
ally, but only report violations to their superiors. It is well established that in-
dividuals may be found to be guards even if they possess and exercise only
the responsibility to observe and report infractions. Wright Memorial Hospital,255 NLRB 1319, 1320 (1981). Nor do we rely on the fact that the Respondent
also employs security guards at the Bethlehem plant; the presence of such per-
sonnel does not preclude a finding that firefighters also are guards. See, e.g.,
Reynolds Metals Co., supra.24296 NLRB 113 (1989).tion 8(a)(5) by refusing to bargain with the Union asthe certified representative of employees in that unit.23ORDERThe National Labor Relations Board reaffirms itsearlier Order in this case24and orders that the Re-spondent, BPS Guard Services, Inc., d/b/a Burns Inter-
national Security Services, Chesterton, Indiana, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order.